Citation Nr: 0003496	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Determination of initial rating for right ear hearing 
loss.

2.  Determination of initial rating for perforation of the 
left eardrum.

3.  Determination of initial rating for perforation of the 
right eardrum.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1975 to March 
1981, and from October 1981 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In his August 1998 Form 9, the veteran stated that a rating 
of 15 percent for his service-connected back disability would 
be satisfactory.  In a rating decision dated in March 1999, 
the RO granted a rating of 20 percent for residuals of a 
compression fracture of the thoracic spine currently 
evaluated as 10 percent disabling.  As the RO noted in the 
rating decision, this was a full grant of benefit sought on 
appeal.  Thus, the appeal was ended at that point in time, 
and the issue is not now before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. During the June 1998 VA audiological examination, the 
four-frequency puretone average was 34 decibels in the right 
ear.  Speech audiometry revealed speech recognition of 96 
percent in the right ear.

3.  The veteran is not service-connected for left ear hearing 
loss, and is not totally deaf in that ear.

4.  The veteran has healed perforations of the left and right 
eardrums.

5.  There is no evidence of record to show that this case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b), 4.85, Diagnostic Code 
6100 (1999).

2.  The criteria for a compensable rating for perforation of 
the left eardrum have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 
6211 (1999).

3.  The criteria for a compensable rating for perforation of 
the right eardrum have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.87, Diagnostic 
Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During VA examinations during the appeals period, right ear 
hearing acuity was measured as follows:



HERTZ



1000
2000
3000
4000
June 1998
25
30
35
45
Sept. 
1999
20
30
35
40

The four-frequency average was 34 decibels in June 1998, and 
31 decibels in September 1999.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear in 
June 1998, and of 100 percent in the right ear in September 
1999.

During the June 1998 VA examination, the left tympanic 
membrane was normal.  The right tympanic membrane was 
deformed and thickened, and the examiner believed that there 
was a healed perforation of the tympanic membrane;  the 
examiner indicated that he didn't detect any significant 
impairment of function.

During the September 1999 VA examination, the veteran was 
diagnosed as having a small amount of tympanosclerosis 
anterior/inferior and posterior/inferior right, but no 
particular evidence of a healed perforation on the right;  
there was a small amount of scarring of the tympanic 
membrane, but not of "any great significance."  The left 
ear showed more scarring than on the right with a small 
amount of tympanosclerosis anterior/inferior left to 
posterior-inferior left.  There was also evidence of a small, 
healed central perforation behind the handle of the left 
malleus.

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented well-grounded claims for increased disability 
evaluations within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran's claims that his conditions are, and 
have been, more severe than currently evaluated are 
plausible.  The Board is also satisfied that all relevant 
facts pertinent to these issues have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the disabilities at issue and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an 

initial rating, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the present level of disability is 
of primary importance, is not applicable.  Id. at 8.  
Therefore, at the time of an initial rating, separate 
evaluations can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 9.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991). 

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue."  See 
38 U.S.C.A. § 5110(g)(West 1991).  As such, the Court found 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.

The portion of the VA Schedule for Rating Disabilities 
concerning diseases of the ear and other sense organs 
(impairment of auditory acuity), was amended in May 1999, 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, when 
the pertinent rating criteria have been revised during the 
pendency of an appeal to the Board involving a claim for an 
increased rating for a service-connected disability, a 
determination must be made by the Board as to whether a 
particular amended regulation is more favorable to a claimant 
than the previously existing regulation. 

In VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997), the VA 
General Counsel addressed questions relating to the 
application of amended rating schedule provisions in appeals 
pending before the Board involving claims for increased 
ratings for service-connected mental disorders.  While the 
answers provided in that opinion relate specifically to the 
amendments made to the portion of the rating schedule 
addressing mental disorders, the reasoning and analysis set 
forth in the opinion are equally applicable to other 
amendments made to the rating schedule, including the recent 
changes made to the portion of the schedule addressing 
diseases of the ear and other sense organs.  

In regard to the question of whether an amendment made to the 
rating schedule contains liberalizing criteria, it was held 
by the General Counsel that questions as to whether an 
amendment is more beneficial to a claimant than a previously 
existing provision must be resolved on a case-by-case basis.  
The determination as to whether a particular amended 
regulation is more favorable to a claimant than the 
previously existing regulation may depend upon the facts of 
the particular case.

In the present case, the RO has considered the veteran's 
claims under both the old and new regulations, and the 
applicable schedular criteria are substantively equivalent 
for purposes of adjudication of the veteran's claim.  There 
is no prejudice to the veteran in adjudication of the case by 
the Board.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Right Ear Hearing Loss

Evaluations for service-connected disabilities are assigned 
upon meeting certain schedular criteria.  38 U.S.C.A. § 1155.  
Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from unilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  See Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6101.  Otherwise, a noncompensable rating is 
appropriate.  Id. 

Since the results of the June 1998 audiological examination 
reflect lower hearing acuity than the September 1999 results, 
and are thus most favorable to the veteran's claim, the Board 
will use these results in adjudication of the claim.

In the present case, left ear hearing loss is not total and 
is not service-connected.  Accordingly, for purposes of 
rating the veteran's right ear hearing loss, the hearing 
acuity of the left ear is considered to be normal, Boyer, or 
level I.  The four-frequency puretone average was 34 decibels 
in the right ear.  Speech audiometry revealed speech 
recognition of 96 percent in the right ear.  This is 
evaluated as level I hearing loss in the right ear.  38 
C.F.R.§ 4.85, Table VI.  Level I hearing loss in the right 
ear combined with level I hearing loss in the left ear is 
rated as noncompensably (0 percent) disabling.  38 C.F.R. 
§§ 4.85, 4.87, Table VII, Diagnostic Code 6100.

In sum, there is no medical evidence to show that the veteran 
has met the schedular criteria for a compensable rating for 
right ear hearing loss at any time during the 

appellate period.  Accordingly, the claim for a compensable 
initial rating for right ear hearing loss is denied.

Increased Ratings Perforation Left and Right Eardrum

Under 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998), and 38 
C.F.R. § 4.87, Diagnostic Code 6211 (1999), perforation of 
the tympanic membrane is rated as noncompensably disabling.  
A zero percent rating is the maximum schedular rating for 
this disability. 

In the present case, the veteran has healed perforations of 
the left and right tympanic membranes.  Since the maximum 
schedular rating for this disability is 
0 percent for each eardrum, a higher initial rating for this 
disability may not be granted. 

Extra-Schedular Consideration

The Board has considered whether the disabilities at issue in 
this case should be referred to the Director, Compensation 
and Pension Service, for extraschedular consideration.  38 
C.F.R. § 3.321(b).  There is no evidence of record to show 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In light of the foregoing, 
the Board finds that this case does not warrant 
extraschedular consideration.  38 C.F.R. § 3.321(b) (1999). 


ORDER

Entitlement to a compensable initial rating for right ear 
hearing loss is denied.


Entitlement to a compensable initial rating for perforation 
of the left eardrum is denied.

Entitlement to a compensable initial rating for perforation 
of the right eardrum is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 



